Exhibit 10.1
COOPER TIRE & RUBBER COMPANY
CHANGE IN CONTROL SEVERANCE PAY PLAN
(AMENDED AND RESTATED AS OF AUGUST 4, 2010)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. General Statement of Purpose
    1  
2. Definitions
    1  
3. Change in Control: Long-Term Performance-Based Incentive Compensation and
Annual Bonus
    6  
4. Eligibility: Termination Following a Change in Control
    7  
5. Severance and Other Compensation
    9  
6. Funding Upon Potential Change in Control
    10  
7. Reduction of Certain Severance Compensation Payments
    10  
8. No Mitigation Obligation
    12  
9. Certain Payments not Considered for Other Benefits, etc
    12  
10. Confidentiality and Non-Compete Agreement and Release
    12  
11. Legal Fees and Expenses
    12  
12. Employment Rights
    13  
13. Withholding of Taxes
    13  
14. Successors and Binding Effect
    13  
15. Effect of Section 409A of the Code
    14  
16. Governing Law
    15  
17. Validity
    15  
18. Headings
    15  
19. Construction
    16  
20. Administration of the Plan
    16  
21. Amendment and Termination
    17  
22. Other Plans, etc
    17  
Exhibit A Severance Compensation
       
Exhibit B Form of Confidentiality and Non-Compete Agreement
       
Exhibit C Form of Release
       

-i-



--------------------------------------------------------------------------------



 



COOPER TIRE & RUBBER COMPANY
CHANGE IN CONTROL SEVERANCE PAY PLAN
(AMENDED AND RESTATED AS OF AUGUST 4, 2010)

1.   General Statement of Purpose. The Board of Directors (the “Board”) of
Cooper Tire & Rubber Company (the “Company”) has considered the effect a change
in control of the Company may have on certain executives of the Company and its
Affiliated Employers (as defined below). The executives have made and are
expected to continue to make major contributions to the short-term and long-term
profitability, growth and financial strength of the Company. The Company
recognizes that, as is the case for most publicly held companies, the
possibility of a change in control exists, desires to assure itself of both the
present and future continuity of management, desires to establish certain
minimum severance benefits for certain of its executives applicable in a change
in control, and wishes to insure that its executives are not practically
disabled from discharging their duties in respect of a proposed or actual
transaction involving a change in control.

    As a result, the Board believes that the Cooper Tire & Rubber Company Change
in Control Severance Pay Plan (the “Plan”) will assist the Company in attracting
and retaining qualified executives. Accordingly, the Plan originally effective
as of June 6, 2000 (the “Effective Date”), as subsequently amended, is amended
and restated as of August 4, 2010.

2.   Definitions. Where the following words and phrases appear in the Plan, they
shall have the respective meanings set forth below, unless their context clearly
indicates otherwise:

  (a)   “Affiliated Employer” means any corporation, partnership, limited
liability company, joint venture, unincorporated association or other entity in
which the Company has a direct or indirect ownership or other equity interest.  
  (b)   “Award Agreement” means an award agreement evidencing a grant of an
equity award between the Executive and the Company.     (c)   “Base Pay” means,
with respect to each Executive, the rate of annual base salary payable to the
Executive at the time the Executive’s employment is terminated pursuant to
either Section 4(b) or Section 4(c) of this Plan (including a Pre-Change in
Control Qualifying Termination) (without regard to any reduction that would
otherwise constitute Good Reason), or, if greater, the rate of annual base
salary payable to the Executive on the date immediately prior to a Change in
Control.     (d)   “Board” means the Board of Directors of the Company.     (e)
  “Cause” means that, prior to any termination of employment pursuant to Section
4(c), the Executive shall have committed:

 



--------------------------------------------------------------------------------



 



  (i)   any act or omission constituting a material breach by the Executive of
any of his significant obligations to or agreements with the Company or an
Affiliated Employer or the continued failure or refusal of the Executive to
adequately perform the duties reasonably required by the Company or an
Affiliated Employer which, in each case, is materially injurious to the
financial condition or business reputation of, or is otherwise materially
injurious to, the Company or any Affiliated Employer thereof, after notification
by the Board of such breach, failure or refusal and failure of the Executive to
correct such breach, failure or refusal within thirty (30) days of such
notification (other than by reason of the incapacity of the Executive due to
physical or mental illness); or     (ii)   any other willful act or omission
which is materially injurious to the financial condition or business reputation
of, or is otherwise materially injurious to, the Company or any Affiliated
Employer, and failure of the Executive to correct such act or omission within
thirty (30) days after notification by the Board of any such act or omission
(other than by reason of the incapacity of the Executive due to physical or
mental illness); or     (iii)   the Executive is found guilty of, or pleads
guilty or nolo contendere to, a felony or any criminal act involving fraud,
embezzlement, or theft.

For purposes of this Plan, no act, or failure to act, on the Executive’s part
shall be deemed “willful” if done, or omitted to be done, by the Executive in
good faith and with a reasonable belief that the Executive’s action or omission
was in the best interest of the Company or any Affiliated Employer. Any
notification to be given by the Board in accordance with Section 2(e)(i) or
2(e)(ii) shall be in writing and shall specifically identify the breach,
failure, refusal, act or omission to which the notification relates and, in the
case of Section 2(e)(i) or 2(e)(ii) shall describe the injury to the Company or
any Affiliated Employer, and such notification must be given within twelve
(12) months of the Board becoming aware of the breach, failure, refusal, act,
omission or injury identified in the notification. Failure to notify the
Executive within any such twelve (12) month period shall be deemed to be a
waiver by the Board of any such breach, failure, refusal, act or omission by the
Executive and any such breach, failure, refusal, act or omission by the
Executive shall not then be determined to be a breach of this Plan. For the
avoidance of doubt and for the purpose of determining Cause, the exercise of
business judgment by the Executive shall not be determined to be Cause, even if
such business judgment materially injures the financial condition or business
reputation of, or is otherwise materially injurious to the Company or any
Affiliated Employer, unless such business judgment by the Executive was not made
in good faith, or constitutes willful or wanton misconduct, or was an
intentional violation of state or federal law. In addition, for purposes of this
definition of “Cause,” references to an “Affiliated Employer” shall mean the
applicable Affiliated Employer for whom the Executive provides services.

  (f)   “Change in Control” means the occurrence of any of the following events:

- 2 -



--------------------------------------------------------------------------------



 



  (i)   the Company merges into itself, or is merged or consolidated with,
another entity and as a result of such merger or consolidation less than 51% of
the voting power of the then-outstanding voting securities of the surviving or
resulting entity immediately after such transaction are directly or indirectly
beneficially owned in the aggregate by the former stockholders of the Company
immediately prior to such transaction;     (ii)   all or substantially all the
assets accounted for on the consolidated balance sheet of the Company are sold
or transferred to one or more entities or persons, and as a result of such sale
or transfer less than 51% of the voting power of the then-outstanding voting
securities of such entity or person immediately after such sale or transfer is
directly or indirectly beneficially held in the aggregate by the stockholders of
the Company immediately prior to such transaction or series of transactions;    
(iii)   a person, within the meaning of Section 3(a)(9) or 13(d)(3) (as in
effect on the Effective Date) of the Securities Exchange Act of 1934, (the
“Exchange Act”) (a “Person”) becomes the beneficial owner (as defined in
Rule 13d-3 of the Securities and Exchange Commission pursuant to the Exchange
Act) (a “Beneficial Owner”) of 35% or more of the voting power of the
then-outstanding voting securities of the Company; provided, however, that the
foregoing does not apply to any such acquisition that is made by (w) any
Affiliated Employer; (x) any employee benefit plan of the Company or any
Affiliated Employer; or (y) any person or group of which employees of the
Company or of any Affiliated Employer control a greater than 25% interest unless
the Board determines that such person or group is making a “hostile
acquisition;” or (z) any person or group that directly or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, the Executive; or     (iv)   a majority of the members of the Board are
not Continuing Directors, where a “Continuing Director” is any member of the
Board who (x) was a member of the Board on the Effective Date or (y) was
nominated for election or elected to such Board with the affirmative vote of a
majority of the Continuing Directors who were members of such Board at the time
of such nomination or election, provided that any director appointed or elected
to the Board to avoid or settle a threatened or actual proxy contest (including
but not limited to a consent solicitation) shall in no event be deemed to be a
Continuing Director.

  (g)   “Code” means the U.S. Internal Revenue Code of 1986 and the rulings and
regulations promulgated thereunder, as such law, rulings, and regulations may be
amended, from time to time.     (h)   “Committee” means the Compensation
Committee of the Board.

- 3 -



--------------------------------------------------------------------------------



 



  (i)   “Committee Action” means a writing by, or minutes of the actions of, the
Committee, the substance of which, as to an Executive, has been communicated to
such Executive.     (j)   “Common Stock” means the Company’s common stock, par
value $1.00 per share.     (k)   “Company” means the Company as hereinbefore
defined.     (l)   “Employee Benefits” means the perquisites, benefits and
service credit for benefits as provided under any and all employee retirement
income and welfare benefit policies, plans, programs or arrangements in which an
Executive is entitled to participate, including without limitation any savings,
pension, supplemental executive retirement, or other retirement income or
welfare benefit, stock option, performance share, performance unit, stock
purchase, stock appreciation, deferred compensation, incentive compensation,
group or other life, health, medical/hospital or other insurance (whether funded
by actual insurance or self-insured by the Company or any Affiliated Employer),
disability, salary continuation, expense reimbursement and other employee
benefit policies, plans, programs or arrangements that may now exist or any
policies, plans, programs or arrangements that may be adopted hereafter by the
Company or an Affiliated Employer.     (m)   “Employer” means the Company and
any Affiliated Employer to which the Plan has been extended by the Board and
which has adopted the Plan.     (n)   “Executive” means any employee of an
Employer who is designated by the Committee to be eligible under the Plan in a
Committee Action and is notified in writing by the Company of his participation
in the Plan (the notification letter referred to as a “Participation
Acknowledgement Letter”).     (o)   “Executive’s Multiple” means the number
determined by the Committee from time to time to be identified and provided in
the Participation Acknowledgement Letter provided by the Company to each
Executive, such number to be used for calculating a portion of each Executive’s
Severance Pay and benefits.     (p)   “Incentive Compensation Plans” means the
Cooper Tire & Rubber Company 1998, 2001, 2006 and 2010 Incentive Compensation
Plans, as amended, and any successor or subsequent incentive compensation plan.
    (q)   “Long-Term Performance-Based Incentive Compensation” or “LTP-BIC”
means any cash or equity-based compensation program and associated dividend
equivalent rights (other than any annual bonus compensation program) in which
the amounts paid, earned or vested are based upon achievement of specified
performance goals. For the avoidance of doubt, equity awards that are earned,
vest or become exercisable based solely upon continued employment and/or the
passage of time are not “Long-Term Performance-Based Incentive Compensation.”

- 4 -



--------------------------------------------------------------------------------



 



  (r)   “Plan” means this Cooper Tire & Rubber Company Change in Control
Severance Pay Plan (amended and restated as of August 4, 2010), as it may be
further amended.     (s)   “Potential Change in Control” means the occurrence of
any of the following events:

  (i)   The Company enters into a definitive agreement, the consummation of
which would result in the occurrence of a Change in Control;     (ii)   Any
Person (other than the Company or any Affiliated Employer) commences (within the
meaning of Regulation 14D promulgated under the Exchange Act or any successor
regulation) a tender or exchange offer which, if consummated, would result in a
Change in Control;     (iii)   Any Person (other than the Company or any
Affiliated Employer) files with the Securities and Exchange Commission a
preliminary or definitive proxy statement relating to an election contest with
respect to the election or removal of directors of the Company which
solicitation, if successful, would result in a Change in Control;     (iv)   The
acquisition by any Person of an aggregate Beneficial Ownership of 15% or more of
the voting power of the then-outstanding voting securities of the Company (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this Section 2(s)(iv), the following acquisitions shall not constitute a
Potential Change in Control: (A) any acquisition by the Company or any
Affiliated Employer, (B) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Affiliated
Employer; or (C) any acquisition by a Person that is permitted to, and actually
does, report its beneficial ownership on Schedule 13G promulgated under the
Exchange Act (or any successor schedule); provided that, if such Person
subsequently becomes required to or does report its beneficial ownership on
Schedule 13D promulgated under the Exchange Act (or any successor schedule), and
at the time has Beneficial Ownership of 15% or more of the Outstanding Company
Voting Securities, then a Potential Change in Control shall be deemed to occur
at such time; or     (v)   The Board adopts a resolution to the effect that a
Potential Change in Control has occurred.

  (t)   “Potential Change in Control Period” means the time period commencing on
the date a Potential Change in Control occurs and ending on the first to occur
of (i) the failure of a Change in Control to occur within six (6)months after
the occurrence of a Potential Change in Control or (ii) delivery to the Trustee
under

- 5 -



--------------------------------------------------------------------------------



 



      the Trust Agreement (as defined in Section 6) of a declaration by the
Board that the contemplated Change in Control is not likely to occur.     (u)  
“Severance Compensation” means Severance Pay and other benefits provided by
Section 5(a) of this Plan.     (v)   “Severance Pay” means the amounts payable
as set forth in Section 5(a) of this Plan.     (w)   “Severance Period” means
the period of time commencing on the date of the first occurrence of a Change in
Control and continuing until the earlier of (i) the second anniversary of the
occurrence of the Change in Control; (ii) the Executive’s death; or (iii) the
date the Executive becomes disabled and qualifies, or would have qualified, to
receive disability benefits pursuant to the Company’s long term disability plan
in effect immediately prior to the Change in Control, provided that the
Executive is eligible to participate in such long-term disability plan
(regardless of whether or not the Executive has elected to participate in such
long-term disability plan).     (x)   “1998 Option Plan” means the Cooper Tire &
Rubber Company 1998 Employee Stock Option Plan, as amended.

3.   Change in Control: Long-Term Performance-Based Incentive Compensation and
Annual Bonus.

  (a)   Long-Term Performance-Based Incentive Compensation. Upon the occurrence
of a Change in Control or a Pre-Change in Control Qualifying Termination (as
defined in Section 4(a) below), the Executive shall receive: (i) any outstanding
LTP-BIC award which has been notionally earned by or allocated or awarded to the
Executive for a fiscal year or performance period or other measuring period
completed prior to the date of the Change in Control (or the date of the
Pre-Change in Control Qualifying Termination, if applicable) but has not yet
been paid (or settled in the case of any equity-based awards), based on the
achievement of performance goals for such completed fiscal year, performance
period, or other measuring period; and (ii) any outstanding LTP-BIC award which
has not been notionally earned by or allocated or awarded to the Executive for
an uncompleted fiscal year, performance period, or other measuring period,
assuming achievement of performance goals at target level, pro-rated for the
number of full and partial months (on a fractional basis based on the number of
days in the applicable month) between the commencement date of the current
uncompleted fiscal year, performance period or other measuring period and ending
on the date of the Change in Control (or the date of the Pre-Change in Control
Qualifying Termination, if applicable). The foregoing payments to be made upon a
Pre-Change in Control Qualifying Termination are referred to as the “Accelerated
Pre-Change in Control Qualifying Termination LTP-BIC Payment” and the payments
to be made upon the occurrence of a Change in Control are referred to as the
“Accelerated Change in Control LTP-BIC Payment.”

- 6 -



--------------------------------------------------------------------------------



 



      The cash-based portion of the Accelerated Change in Control LTP-BIC
Payment shall be paid to the Executive on the 5th day following the Change in
Control and the equity-based portion of the Accelerated Change in Control
LTP-BIC Payment shall be paid to the Executive at the same time (and in the same
form) as the Company pays the per share merger consideration to holders of its
Common Stock; provided, that in each case, any cash or equity-based Accelerated
Change in Control LTP-BIC Payment subject to a prior deferral election shall be
paid in accordance with the terms of such deferral election. The cash and
equity-based Accelerated Pre-Change in Control Qualifying Termination LTP-BIC
Payment shall be paid to the Executive in accordance with Exhibit A.     (b)  
Annual Bonus Compensation: Upon the occurrence of a Change in Control or a
Pre-Change in Control Qualifying Termination, the Executive shall receive: (i)
any outstanding annual bonus award which has been notionally earned by or
allocated or awarded to the Executive for a fiscal year completed prior to the
date of the Change in Control (or the date of the Pre-Change in Control
Qualifying Termination, if applicable) but has not yet been paid, based on the
achievement of performance goals for such completed fiscal year; and (ii) any
outstanding annual bonus award which has not been notionally earned by or
allocated or awarded to the Executive for an uncompleted fiscal year,
performance period, or other measuring period, assuming achievement of
performance goals at target level, pro-rated for the number of full and partial
months (on a fractional basis based on the number of days in the applicable
month) between the commencement date of the current uncompleted fiscal year and
ending on the date of the Change in Control (or the date of the Pre-Change in
Control Qualifying Termination, if applicable). The foregoing payments to be
made upon a Pre-Change in Control Qualifying Termination are referred to as the
“Accelerated Pre-Change in Control Qualifying Termination Annual Bonus Payment”
and the payments to be made upon the occurrence of a Change in Control are
referred to as the “Accelerated Change in Control Annual Bonus Payment.”        
The Accelerated Change in Control Annual Bonus Payment shall be paid to the
Executive on the 5th day following the Change in Control; provided, that in each
case, any Accelerated Change in Control Annual Bonus Payment subject to a prior
deferral election shall be paid in accordance with the terms of such deferral
election. The Accelerated Pre-Change in Control Qualifying Termination Annual
Bonus Payment shall be paid to the Executive in accordance with Exhibit A.

4.   Eligibility: Termination Following a Change in Control.

  (a)   Subject to Section 3 above and the limitations described below, the Plan
applies to: (i) Executives who are employed on the date that a Change in Control
occurs and (ii) Executives whose employment with the Company is terminated
pursuant to Sections 4(b) or 4(c) at a time when the Company is party to a
definitive agreement, the consummation of which would result in the occurrence
of a Change in Control (whether or not a Change in Control actually occurs)
(such

- 7 -



--------------------------------------------------------------------------------



 



      termination of employment, a “Pre-Change in Control Qualifying
Termination”).     (b)   If an Executive’s employment is terminated by an
Employer during the Severance Period and such termination is without Cause, the
Executive will be entitled to the Severance Compensation described in Section 5.
    (c)   An Executive may, during the Severance Period, terminate his
employment with an Employer with the right to Severance Compensation described
in Section 5 upon the occurrence of one or more of the following events
(regardless of whether any other reason, other than Cause, for such termination
exists or has occurred including, without limitation, other employment) (“Good
Reason”):

  (i)   (A) a significant adverse change in the nature or scope of the
authorities, powers, functions, responsibilities or duties attached to the
position with the Employer which the Executive held immediately prior to the
Change in Control, (B) a material (greater than 5%) reduction in the Executive’s
Base Pay, other than as part of across the board reductions (on a like
percentage basis) applicable at the same time to other Executives and the
executive officers of the ultimate parent, if applicable, or (C) the termination
or denial of the Executive’s rights to Employee Benefits or a material (greater
than 5%) reduction in the scope or aggregate value thereof, other than as part
of a reduction applicable at the same time to executive officers of the Company
and, if applicable, the ultimate parent; or     (ii)   the relocation of the
office of the Company where the Executive is employed to a location at least
fifty (50) miles from the Executive’s current work location, except for required
travel on the Company’s business to an extent reasonably required to perform his
duties hereunder; or     (iii)   any material breach of its obligations under
the Plan by the Company or any successor thereto.

      Notwithstanding anything in the Plan to the contrary, a termination of
employment by the Executive for one of the reasons set forth in Sections 4(c)(i)
through (iii), above, will not constitute “Good Reason” unless the Executive
provides, within ninety (90) days of the initial existence of the condition
described in Sections 4(c)(i) through (iii), above, written notice to the
Company or the applicable Affiliated Employer of the existence of the condition
and the Company has not remedied such condition within thirty (30) days of the
receipt of such notice.     (d)   A termination by an Employer pursuant to
Subsection (b) of this Section 4 or by an Executive pursuant to Subsection
(c) of this Section 4 will not affect any rights that the Executive may have
pursuant to any agreement, policy, plan, program or

- 8 -



--------------------------------------------------------------------------------



 



      arrangement of the Company or an Affiliated Employer providing Employee
Benefits, which rights shall be governed by the terms thereof.     (e)  
Notwithstanding the preceding provisions of this Section 4, an Executive will
not be entitled to Severance Compensation if his employment with an Employer is
terminated during the Severance Period because the Executive (i) dies or
(ii) becomes disabled and, in the case of disability, qualifies to receive
disability benefits pursuant to the Company’s long term disability plan in
effect immediately prior to the Change in Control, provided that the Executive
is eligible to participate in such long-term disability plan (regardless of
whether or not the Executive has elected to participate in such long-term
disability plan), provided, however, that in the case of Subsection 4(e)(i), in
the event an Executive dies following notice of the Executive’s termination of
employment by the Company without Cause or by the Executive for Good Reason, in
either case, during the Severance Period and on or prior to such Executive’s
actual termination of employment, the Executive shall be deemed to have
terminated employment on the date of such notice, and the Executive’s estate
shall be entitled to any Severance Compensation or continuation of Severance
Compensation to which the Executive would otherwise be entitled under this Plan,
and the provisions of Section 10 of the Plan shall not apply to the Executive’s
estate.

5.   Severance and Other Compensation.

  (a)   If an Executive’s employment is terminated during the Severance Period
pursuant to Section 4(b) of the Plan or if an Executive terminates his
employment during the Severance Period pursuant to Section 4(c) of the Plan
(including, in either case, a Pre-Change in Control Qualifying Termination), the
Company shall pay to the Executive as Severance Pay the amounts described on
Exhibit A within the time periods specified therein, and shall continue to
provide to the Executive the other Severance Compensation described on Exhibit A
for the periods described therein. In addition, the Company shall pay to the
Executive (i) any unpaid Base Pay, through the date of the Executive’s
termination, in accordance with the Company’s normal payroll practice; (ii) for
any fiscal year prior to the fiscal year of termination, any unpaid benefits (as
determined by the Committee) payable under each bonus compensation program in
which the Executive participates, in accordance with the Company’s normal
payroll practice with respect to such bonus compensation program but in no event
later than March 15th of the year following the year in which termination occurs
(or, to the extent such bonus is subject to a prior deferral election, in
accordance with the terms of such deferral election); and (iii) the benefits the
Executive has accrued through the date of the Executive’s termination under the
Company’s Nonqualified Supplementary Benefit Plan, and any successor plan
thereto which provides comparable benefits, in accordance with the terms of such
plan.     (b)   Without limiting the rights of an Executive at law or in equity,
if the Company fails to make any payment or provide any benefit required to be
made or provided hereunder on a timely basis, the Company shall pay interest on
the amount or

- 9 -



--------------------------------------------------------------------------------



 



      value thereof at an annualized rate of interest equal to the so-called
composite “prime rate” as quoted from time to time during the relevant period in
The Wall Street Journal plus the lesser of 5% or the maximum rate of interest
allowed by law (the “Interest Rate”). Such interest will be payable as it
accrues on demand. Any change in such prime rate will be effective on and as of
the date of such change.     (c)   Notwithstanding any provision of the Plan to
the contrary, the rights and obligations under this Section 5 and Section 11
will survive any termination or expiration of the Plan or the termination of an
Executive’s employment following a Change in Control for any reason whatsoever.

6.   Funding Upon Potential Change in Control.

  (a)   Upon the occurrence of each of a Potential Change in Control or a Change
in Control, the Company shall promptly deposit to the extent it has not done so,
and in any event within five (5) business days of the applicable event, a sum
equal to (i) the present value as of the date of the Potential Change in Control
or the Change in Control, as applicable, of the payments to be made to the
Executives under the provisions of Sections 3 and 5 hereof (other than with
respect to options to acquire shares of Common Stock), plus (ii) the actuarial
equivalent of the benefits the Executives have accrued under the Company’s
Nonqualified Supplementary Benefit Plan, and any successor plan thereto which
provides comparable benefits, on the date of the applicable event, in the Trust
under the Cooper Tire & Rubber Company Master Grantor Trust Agreement, between
the Company and National City Bank, as Trustee (the “Trust Agreement”) or any
successor Trustee under the Trust Agreement at the time of the funding required
by this Section 6; provided, however, the Trust shall not be funded if the
funding thereof would result in taxable income to the Executive by reason of
Section 409A(b) of the Code. For purposes of this Section 6, “actuarial
equivalent” shall be determined using the 1994 Uninsured Pensioner Mortality
Table (UP-94) and annual compound interest at the Corporate Bond yield average
for bonds rated AAA by Moody’s reduced by fifty (50) basis points (.5 percent).
The rate chosen from such table will be for the calendar month five months prior
to the month which contains the effective date of payment and will be truncated
to the lower 0.25% increment (e.g. 6.00%, 6.25%, 6.50%, etc.).     (b)   Any
payments of compensation, pension, severance or other benefits by the Trustee
pursuant to the Trust Agreement shall, to the extent thereof, discharge the
Company’s obligation to pay compensation, pension, severance and other benefits
hereunder, it being the intent of the Company that assets in such Trust be held
as security for the Company’s obligation to pay compensation, pension, severance
and other benefits under this Plan. Any similar payments made directly by the
Company to an Executive pursuant to this Plan will relieve the Trustee of the
obligation to make such payments, will relieve the Company of the obligation to
fund the Trust to the extent of such payments, and the Company may seek

- 10 -



--------------------------------------------------------------------------------



 



      reimbursement from the Trustee for the payment or other arrangements made
directly by the Company, as provided in the Trust Agreement.     (c)   In the
event a Change in Control does not occur prior to the end of a Potential Change
in Control Period, the Company may request within six (6) months of the end of
such Potential Change in Control Period that the Trustee pay to the Company any
amounts contributed to and remaining on hand in the Trust pursuant to Section
1(h) of the Trust Agreement as a result of the occurrence of the Potential
Change in Control.

7.   Reduction of Certain Severance Compensation Payments.

  (a)   Notwithstanding any other provisions in this Plan, in the event that any
payment or benefit received or to be received by an Executive (including any
payment or benefit received in connection with a Change of Control or the
termination of the Executive’s employment, whether pursuant to the terms of this
Plan or any other plan, program, arrangement or agreement) (all such payments
and benefits, together the “Total Payments”) would be subject (in whole or
part), to any excise tax imposed under Section 4999 of the Code, or any
successor provision thereto (the “Excise Tax”), then, after taking into account
any reduction in the Total Payments provided by reason of Section 280G of the
Code in such other plan, program, arrangement or agreement, the Company will
reduce the Executive’s payments and/or benefits under this Plan, to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax
(but in no event to less than zero); provided, however, that the foregoing
reduction shall not be made if the Total Payments to be provided to the
Executive, determined on an after-tax basis (taking into account the Excise Tax,
any tax imposed by any comparable provision of state law, and any applicable
federal, state and local income, OASDI and Medicare taxes) exceed 110% of the
amount calculated without such reduction. In the event that any payment or
benefit intended to be provided hereunder is required to be reduced pursuant to
this Section 7, such payments or benefits will be reduced in the following
order: (i) benefits under Exhibit A, Section l(g) (outplacement services) which
are considered Parachute Payments; (ii) benefits under Exhibit A, Section 1(b)
(lump sum severance) which are considered Parachute Payments; (iii) benefits
under Section 3(b) and/or Exhibit A, Section 1(a) (pro-rated annual bonus
compensation) which are considered Parachute Payments; (iv) benefits under
Exhibit A, Section 1(c) (continued insurance benefits) which are considered
Parachute Payments; (v) benefits under Section 3(a) and/or Exhibit A, Section
1(d) (LTP-BIC compensation) which are considered Parachute Payments;
(vi) benefits under Exhibit A, Section 1(e) (time-vested restricted stock units)
which are considered Parachute Payments; and (vii) benefits under Exhibit A,
Section 1(f) (stock options) which are considered Parachute Payments (together,
the “Potential Payments”).     (b)   For purposes of determining whether and the
extent to which the Total Payments will be subject to the Excise Tax: (i) no
portion of the Total Payments the receipt or enjoyment of which the Executive
shall have waived at such time and in such

- 11 -



--------------------------------------------------------------------------------



 



      manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account; (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of nationally
recognized tax counsel (“Tax Counsel”) reasonably acceptable to the Executive
and selected by the accounting firm which was, immediately prior to the Change
of Control, the Company’s independent auditor (the “Auditor”), does not
constitute a “parachute payment” (“Parachute Payments”) within the meaning of
Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the opinion of Tax Counsel, constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as set forth
in Section 280G(b)(3) of the Code) that is allocable to such reasonable
compensation; and (iii) the value of any non-cash benefit or any deferred
payment or benefit included in the Total Payments shall be determined by the
Auditor in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code.     (c)   At the time that payments are made under this Plan, the Company
shall provide the Executive with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations,
including any opinions or other advice the Company received from Tax Counsel,
the Auditor, or other advisors or consultants (and any such opinions or advice
which are in writing shall be attached to the statement). If the Executive
objects to the Company’s calculations based on an opinion or other advice the
Executive received from his Tax Counsel or other advisors or consultants (and
any such opinions or advice which are in writing shall be provided by the
Executive to the Company), the Company shall pay to the Executive such portion
of the Potential Payments (up to 100% thereof) as the Executive determines is
necessary to result in the proper application of this Section 7. All
determinations required by this Section 7 (or requested by either the Executive
or the Company in connection with this Section 7) shall be at the expense of the
Company. The fact that the Executive’s right to payments or benefits may be
reduced by reason of the limitations contained in this Section 7 shall not of
itself limit or otherwise affect any other rights of the Executive under this
Plan.

8.   No Mitigation Obligation. The Company hereby acknowledges that it will be
difficult and may be impossible for an Executive to find reasonably comparable
employment following his termination of employment with the Company and the
Affiliated Employers and that the non-competition agreement required by
Section 10 will further limit the employment opportunities for an Executive.
Accordingly, the provision of Severance Compensation by the Company to an
Executive in accordance with the terms of the Plan is hereby acknowledged by the
Company to be reasonable, and an Executive will not be required to mitigate the
amount of any payment provided for in the Plan by seeking other employment or
otherwise, nor will any profits, income, earnings or other benefits from any
source whatsoever create any mitigation, offset, reduction or any other
obligation on the part of an Executive hereunder or otherwise, except as
expressly provided in Section l(c) of Exhibit A.

- 12 -



--------------------------------------------------------------------------------



 



9.   Certain Payments not Considered for Other Benefits, etc. The legal fee and
expense reimbursement provided under Section 11 and reimbursements for
outplacement counseling provided under Section l(g) of Exhibit A will not be
included as earnings for the purpose of calculating contributions or benefits
under any employee benefit plan of the Company.   10.   Confidentiality and
Non-Compete Agreement and Release. Receipt of Severance Compensation by an
Executive is conditioned upon the Executive executing and delivering to the
Company a Confidentiality and Non-Compete Agreement substantially in the form
provided in Exhibit B and a Release substantially in the form provided in
Exhibit C.   11.   Legal Fees and Expenses. It is the intent of the Company that
the Executive not be required to incur legal fees and the related expenses
associated with the interpretation, enforcement or defense of the Executive’s
rights under the Plan by litigation or otherwise because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
the Executive hereunder. Accordingly, if it should appear to the Executive that
the Company has failed to comply with any of its obligations under the Plan or
in the event that the Company or any other person takes or threatens to take any
action to declare the Plan void or unenforceable, or institutes any litigation
or other action or proceeding designed to deny, or to recover from, the
Executive the benefits provided or intended to be provided to the Executive
hereunder, the Company irrevocably authorizes the Executive from time to time to
retain counsel of the Executive’s choice, at the expense of the Company as
hereafter provided, to advise and represent the Executive in connection with any
such interpretation, enforcement or defense. Notwithstanding any existing or
prior attorney-client relationship between the Company and such counsel, the
Company irrevocably consents to the Executive’s entering into an attorney-client
relationship with such counsel, and in that connection the Company and the
Executive agree that a confidential relationship shall exist between the
Executive and such counsel. The Company shall pay and be solely financially
responsible for any and all reasonable fees and related expenses incurred by the
Executive in connection with any of the foregoing, and any reimbursement to the
Executive hereunder will be made as soon as practical but in no event no later
than the end of the calendar year following the year in which the legal fees and
expenses are paid by the Executive. Notwithstanding the above, the Company shall
not be obligated to reimburse or pay Executive for attorney fees and related
expenses hereunder in the event any one or more of the following shall occur:
(i) the Executive fails to prevail in at least one asserted claim; (ii) a court
of competent jurisdiction determines that the Executive acted in bad faith,
frivolously or with no colorable claim; or (iii) a court of competent
jurisdiction determines that the Executive asserted a claim in violation of the
Release.   12.   Employment Rights.

  (a)   Nothing expressed or implied in the Plan shall create any right or duty
on the part of the Company, an Affiliated Employer or an Executive to have the
Executive remain in the employment of the Company or an Affiliated Employer at
any time prior to or following a Change in Control.

- 13 -



--------------------------------------------------------------------------------



 



  (b)   Each Executive covered by this Plan expressly acknowledges that he is an
employee at will, and that the Company may terminate him at any time prior to a
Change in Control.

13.   Withholding of Taxes. The Company may withhold from any amounts payable
under the Plan all federal, state, city or other taxes as shall be required
pursuant to any law or government regulation or ruling.   14.   Successors and
Binding Effect.

  (a)   The Company will require any successor, (including without limitation
any persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company, or any specific group of the Company as
designated by the Board, and to the extent of any delegation of the Board to a
committee, by such committee, whether by purchase, merger, consolidation,
reorganization or otherwise, and such successor shall thereafter be deemed the
Company and an Employer for the purposes of the Plan), to expressly assume and
agree to perform the obligations under the Plan in the same manner and to the
same extent the Company and an Employer would be required to perform if no such
succession had taken place. The Plan shall be binding upon and inure to the
benefit of the Company and any successor to the Company, but shall not otherwise
be assignable, transferable or delegable by the Company.     (b)   The rights
under the Plan shall inure to the benefit of and be enforceable by each
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and/or legatees.     (c)   The rights under the
Plan are personal in nature and neither the Company nor any Executive shall,
without the consent of the other, assign, transfer or delegate the Plan or any
rights or obligations hereunder except as expressly provided in this Section 14.
Without limiting the generality of the foregoing, an Executive’s right to
receive payments hereunder shall not be assignable, transferable or delegable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by his or her will or by the laws of descent and distribution and, in
the event of any attempted assignment or transfer contrary to this Section 14,
the Company shall have no liability to pay any amount so attempted to be
assigned, transferred or delegated.     (d)   The obligation of the Company to
make payments and/or provide benefits hereunder shall represent an unsecured
obligation of the Company.     (e)   The Company recognizes that each Executive
will have no adequate remedy at law for breach by the Company of any of the
agreements contained herein and, in the event of any such breach, the Company
hereby agrees and consents that each Executive shall be entitled to a decree of
specific performance, mandamus or other appropriate remedy to enforce
performance of obligations of the Company under the Plan.

- 14 -



--------------------------------------------------------------------------------



 



15.   Effect of Section 409A of the Code.

  (a)   Notwithstanding anything to the contrary in the Plan, a termination of
employment shall not be deemed to have occurred for purposes of any provision
providing for payment upon or following a termination of an Executive’s
employment unless such termination is also a “Separation from Service” within
the meaning of Section 409A of the Code and, for purposes of any such provision,
references to a “termination,” “termination of employment” or like terms shall
mean Separation from Service, and references to the “termination date,” “date of
termination” or like terms shall mean the date of Separation from Service.    
(b)   Notwithstanding anything to the contrary in the Plan, if the Executive is
a “specified employee” (within the meaning of Section 409A of the Code and
determined pursuant to policies adopted by the Company) and the Company
determines that any payments or taxable benefits to be provided to the Executive
pursuant to Sections 5 and 11 of the Plan are or may become subject to the
additional tax under Section 409A(a)(l)(B) of the Code or any other taxes or
penalties imposed under Section 409A of the Code (the “409A Taxes”) as
applicable at the time such payments and benefits are otherwise required under
the Plan unless payment is delayed for at least six (6) months following the
date of the Executive’s “separation from service” (as such term is defined under
Section 409A of the Code) with the Company, then:

  (i)   (A) such payments shall be delayed until the date that is six months
after the date of the Executive’s “separation from service” (as such term is
defined under Section 409A of the Code) with the Company, or for shorter period
of time that the Company determines is sufficient to avoid the imposition of the
409A Taxes (the “Payments Delay Period”), and (B) such payments shall be
increased by an amount equal to interest on such payments for the Payments Delay
Period at the Interest Rate; and     (ii)   (A) with respect to the provision of
such taxable benefits, for a period of six months following the date of the
Executive’s “separation from service” (as such term is defined under
Section 409A of the Code) with the Company, or for shorter period of time that
the Company determines is sufficient to avoid the imposition of the 409A Taxes
(the “Benefits Delay Period”), the Executive shall be responsible for the full
cost of securing such taxable benefits, and (B) on the first day following the
Benefits Delay Period, the Company shall reimburse the Executive for the costs
of providing such benefits imposed on the Executive during the Benefits Delay
Period, plus interest accrued at the Interest Rate.

16.   Governing Law. All matters affecting this Plan, including the validity,
interpretation, construction and performance of the Plan shall be governed by
the laws of the State of Ohio, without giving effect to the principles of
conflict of laws of such State.

- 15 -



--------------------------------------------------------------------------------



 



17.   Validity. If any provisions of the Plan or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of the Plan and the application of such
provision to any other person or circumstances shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.   18.   Headings. The headings in the Plan are for
convenience of reference only and do not define, limit or describe the scope or
intent of the Plan or any part hereof and shall not be considered in any
construction hereof.   19.   Construction. The masculine gender, where appearing
in the Plan, shall be deemed to include the feminine gender and the singular
shall be deemed to include the plural, unless the context clearly indicates to
the contrary.   20.   Administration of the Plan.

  (a)   In General: The Plan shall be administered by the Company, which shall
be the named fiduciary under the Plan.     (b)   Delegation of Duties: The
Company may delegate any of its administrative duties, including, without
limitation, duties with respect to the processing, review, investigation,
approval and payment of Severance Pay, to named administrator or administrators.
    (c)   Regulations: The Company shall promulgate any rules and regulations it
deems necessary in order to carry out the purposes of the Plan or to interpret
the terms and conditions of the Plan; provided, however, that no rule,
regulation or interpretation shall be contrary to the provisions of the Plan.  
  (d)   Claims Procedure: Subject to the provisions of Section 7, the Company
shall determine the rights of any employee of the Company to any Severance
Compensation. Any employee or former employee of the Company or an Affiliated
Employer who believes that he has not received any benefit under the Plan to
which he believes he is entitled, may file a claim in writing with the General
Counsel of the Company. The Company shall, no later than 90 days after the
receipt of a claim, either allow or deny the claim by written notice to the
claimant. If a claimant does not receive written notice of the Company’s
decision on his claim within such 90-day period, the claim shall be deemed to
have been denied in full.

A denial of a claim by the Company, wholly or partially, shall be written in a
manner calculated to be understood by the claimant and shall include:

  (i)   the specific reason or reasons for the denial;     (ii)   specific
reference to pertinent Plan provisions on which the denial is based;

- 16 -



--------------------------------------------------------------------------------



 



  (iii)   a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and     (iv)   an explanation of the claim review
procedure.

A claimant whose claim is denied (or his duly authorized representative) may,
within thirty (30) days after receipt of denial of his claim, request a review
of such denial by the Company by filing with the Secretary of the Company a
written request for review of his claim. If the claimant does not file a request
for review with the Company within such 30-day period, the claimant shall be
deemed to have acquiesced in the original decision of the Company on his claim.
If a written request for review is so filed within such 30-day period, the
Company shall conduct a full and fair review of such claim. During such full
review, the claimant shall be given the opportunity to review documents that are
pertinent to his claim and to submit issues and comments in writing. The Company
shall notify the claimant of its decision on review within sixty (60) days after
receipt of a request for review. Notice of the decision on review shall be in
writing. If the decision on review is not furnished to the claimant within such
60-day period, the claim shall be deemed to have been denied on review.

  (e)   Requirement of Receipt: Upon receipt of any Severance Compensation
hereunder, the Company reserves the right to require any Executive to execute a
receipt evidencing the amount and payment of such Severance Compensation.

21.   Amendment and Termination. The Board reserves the right, except as
hereinafter provided, at any time and from time to time, to amend, modify,
change or terminate the Plan and/or any Committee Action, including any Exhibit
thereto; provided, however, that during the pendency of a Potential Change in
Control and after the occurrence of a Change in Control any such amendment,
modification, change or termination that adversely affects the rights of any
Executive under the Plan may not be made without the written consent of any such
Executive.   22.   Other Plans, etc. If the terms of this Plan are inconsistent
with the provisions of any other plan, program, contract or arrangement of the
Company or any Affiliated Employer, to the extent such plan, program, contract
or arrangement may be amended by the Company or an Affiliated Employer, the
terms of the Plan will be deemed to so amend such plan, program, contract or
arrangement, and the terms of the Plan will govern.

          IN WITNESS WHEREOF, Cooper Tire & Rubber Company has caused the Plan
to be executed as of the 4th day of August 2010.

- 17 -



--------------------------------------------------------------------------------



 



            COOPER TIRE & RUBBER COMPANY
      By:   /s/ Brenda S. Harmon       Brenda S. Harmon        Senior Vice
President
Chief Human Resources Officer     

- 18 -



--------------------------------------------------------------------------------



 



EXHIBIT A
COOPER TIRE & RUBBER COMPANY
CHANGE IN CONTROL SEVERANCE PAY PLAN
Severance Compensation

1.   Severance Pay. Except as otherwise provided in this Exhibit A, each
Executive whose employment is terminated during the Severance Period pursuant to
Section 4(b) or Section 4(c) of the Plan (including a Pre-Change in Control
Qualifying Termination) shall, subject to and conditioned upon compliance with
Section 15 of the Plan and Section 2 of this Exhibit A, receive Severance
Compensation from the Company as follows:

  (a)   Pro-Rated Annual Bonus Compensation:

  (i)   With respect to an Executive who experiences a Pre-Change in Control
Qualifying Termination, the Company shall pay to the Executive the Accelerated
Pre-Change in Control Qualifying Termination Annual Bonus Payment on the 31st
day following the date of the Executive’s Pre-Change in Control Qualifying
Termination; provided however, that any Accelerated Pre-Change in Control
Qualifying Termination Annual Bonus Payment subject to a prior deferral election
shall be paid in accordance with the terms of such deferral election;     (ii)  
With respect to an Executive who does not experience a Pre-Change in Control
Qualifying Termination, a single lump sum cash payment on the 31st day following
the Executive’s termination of employment equal to an amount determined by
multiplying the Executive’s target annual bonus amount by a fraction, the
numerator of which is the number of full and partial months (on a fractional
basis based on the number of days in the applicable month) from the beginning of
the performance period (that commences after the Change in Control) to the date
of termination and the denominator of which is 12 (or such other number of
months in the applicable performance period) (the “Pro Rated Annual Bonus”);
provided, that if such Pro Rated Annual Bonus is subject to a prior deferral
election, the Pro Rated Annual Bonus will be paid in accordance with the terms
of such deferral election;

  (b)   Lump Sum Severance: a single lump sum cash payment on the 31st day
following the Executive’s termination of employment equal to the Executive’s
Multiple times the sum of (i) the Executive’s Base Pay plus (ii) the greater of
(A) the Executive’s target annual incentive compensation for the year in which
the Change in Control occurs, and (B) the Executive’s target annual incentive
compensation for the year immediately prior to the Change in Control;

A-1



--------------------------------------------------------------------------------



 



  (c)   Continued Insurance Benefits: for the number of months determined by
multiplying the Executive’s Multiple times twelve (12) following Executive’s
termination date, the Company shall provide the Executive with life, accident
and health insurance benefits substantially similar to those to which the
Executive and the Executive’s family were entitled immediately prior to
Executive’s termination, provided that, to the extent such health benefits are
determined to be taxable by reason of Section 105(h) of the Code or otherwise,
such health coverage shall be limited to eighteen (18) months following
Executive’s termination date, and thereafter the Company shall provide retiree
medical and life insurance coverage to the extent the Executive is eligible for
such benefits under the terms of the applicable plans in effect immediately
prior to Executive’s termination. Benefits otherwise receivable by the Executive
pursuant to this Exhibit A, Section 1(c) shall be reduced to the extent the
Executive is eligible to receive comparable benefits from other employment, and
any such benefits eligibility shall be reported to the Company;     (d)  
LTP-BIC: With respect to an Executive who experiences a Pre-Change in Control
Qualifying Termination, the Company shall pay to the Executive (or settle in the
case of equity-based awards) the cash and equity-based Accelerated Pre-Change in
Control Qualifying Termination LTP-BIC Payment on the 31st day following the
date of the Executive’s Pre-Change in Control Qualifying Termination; provided,
however, with respect to an Executive that experiences a Pre-Change in Control
Qualifying Termination, if there occurs a Change in Control during the 31-day
period following the date of the Executive’s Pre-Change in Control Qualifying
Termination, the Executive will be entitled to receive the full value of each
equity-based Accelerated Pre-Change in Control Qualifying Termination LTP-BIC
Payment award based upon the per share consideration received by holders of the
Common Stock upon the Change in Control, payable on the 31st day following the
Executive’s termination of employment; provided further, that in each case, any
cash or equity-based Accelerated Pre-Change in Control Qualifying Termination
LTP-BIC Payment subject to a prior deferral election shall be paid in accordance
with the terms of such deferral election;     (e)   Time-Vested Restricted Stock
Units: notwithstanding any provision in the Plan, this Exhibit A or any Award
Agreement between the Executive and the Company to the contrary,

  (i)   with respect to an Executive who experiences a Pre-Change in Control
Qualifying Termination, all restricted stock units granted to the Executive that
vest based solely upon the Executive’s continuous employment with the Company
through a stated vesting date, (including dividend equivalents credited
thereon), if then unvested, shall fully vest immediately upon the Executive’s
termination of employment, and if not previously distributed, on the 31st day
following the Executive’s termination of employment (or, if applicable, in
accordance with the terms of any previously elected deferral election), the
Company shall

A-2



--------------------------------------------------------------------------------



 



      deliver to the Executive with respect to each such vested restricted stock
unit one share of Common Stock (or equivalent shares of the acquiring company’s
common stock); provided, however, if there occurs a Change in Control during
such 31-day period, the Executive shall be entitled to receive the full value of
each such vested restricted stock unit based upon the per share consideration
received by holders of the Common Stock upon the Change in Control, payable on
the 31st day following the Executive’s termination of employment (or, if
applicable, in accordance with the terms of any previously elected deferral
election);     (ii)   with respect to an Executive who does not experience a
Pre-Change in Control Qualifying Termination,

  (A)   if upon a Change in Control, the successor to the Company assumes
(expressly or impliedly by operation of law) the Company’s obligations under any
applicable restricted stock unit award or plan document or issues to the
Executive a substitute equity-based award of equivalent value on no less
favorable terms for vesting or payment as provided under the restricted stock
unit award so replaced, all restricted stock units granted to the Executive that
vest based solely upon the Executive’s continuous employment with the Company
through a stated vesting date, (including dividend equivalents credited
thereon), if then unvested, shall vest and be paid in accordance with the terms
and conditions of such award; provided, however, if the Executive’s employment
is subsequently terminated during the Severance Period pursuant to Section 4(b)
or Section 4(c) of the Plan, all restricted stock units granted to the Executive
that vest based solely upon the Executive’s continuous employment with the
Company through a stated vesting date, (including dividend equivalents credited
thereon), if then unvested, shall fully vest immediately upon the Executive’s
termination of employment, and if not previously distributed, on the 31st day
following the Executive’s termination of employment (or, if applicable, in
accordance with the terms of any previously elected deferral election), the
Company shall deliver to the Executive with respect to each such vested
restricted stock unit one share of Common Stock (or equivalent shares of the
acquiring company’s common stock);     (B)   if upon the Change in Control, the
successor to the Company has not assumed (expressly or impliedly by operation of
law) the Company’s obligations under any applicable restricted stock unit award
or plan document or issued to the Executive a substitute equity-based award of
equivalent value on no less favorable terms for vesting or payment as provided
under the restricted stock unit award so replaced, all restricted stock units
granted to the

A-3



--------------------------------------------------------------------------------



 



      Executive that vest based solely upon the Executive’s continuous
employment with the Company through a stated vesting date, (including dividend
equivalents credited thereon), if then unvested, shall fully vest immediately
upon the consummation of the Change in Control, and if not previously
distributed, the Company shall pay to the Executive with respect to each such
vested restricted stock unit the full value thereof based upon the per share
consideration received by holders of the Common Stock upon the Change in
Control, payable at the same time as such holders of the Common Stock receive
their consideration (or, if applicable, in accordance with the terms of any
previously elected deferral election);

  (f)   Stock Options. Notwithstanding any provision in the Plan, this Exhibit
A, the Incentive Compensation Plan, the 1998 Option Plan, any other relevant
plan or program or any Award Agreement between the Company and the Executive to
the contrary,

  (i)   regardless of whether or not the Executive’s employment is terminated
during the Severance Period pursuant to Section 4(b) or 4(c) of the Plan, if
upon a Change in Control, the successor to the Company has not assumed
(expressly or impliedly by operation of law) the Company’s obligations under the
applicable option award or plan document or issued to the Executive a substitute
stock option award of equivalent value on no less favorable terms for vesting or
payment as provided under the stock option award so replaced, all stock options
granted to the Executive by the Company which have not otherwise vested shall
vest immediately upon the consummation of the Change in Control, and such vested
stock options, to the extent that the shares of Common Stock underlying the
stock options remain outstanding, shall remain exercisable for a period of
ninety (90) days following the Executive’s termination (or such longer period as
may be set forth in the Incentive Compensation Plan, the 1998 Option Plan, other
relevant plan or program, or Award Agreement, as applicable), but not later than
the expiration of the stated option term. In the event that the shares of Common
Stock underlying the stock options do not remain outstanding, on the date such
shares of Common Stock cease to be outstanding, the Company shall pay to the
Executive with respect to each such stock option a lump sum cash payment equal
to the excess of the per share consideration received by holders of the Common
Stock upon the Change in Control over the exercise price of such stock option;  
  (ii)   with respect to an Executive whose employment is terminated during the
Severance Period pursuant to Section 4(b) or Section 4(c) of the Plan (other
than a Pre-Change in Control Qualifying Termination), if upon a Change in
Control, the successor to the Company assumes (expressly or impliedly by
operation of law) the Company’s obligations

A-4



--------------------------------------------------------------------------------



 



      under the applicable option award or plan document or issues to the
Executive a substitute stock option award of equivalent value on no less
favorable terms for vesting or payment as provided under the stock option award
so replaced, all stock options granted to the Executive by the Company which
have not otherwise vested shall vest immediately upon the Executive’s
termination of employment during the Severance Period pursuant to Section 4(b)
or 4(c) of the Plan, and such vested stock options shall remain exercisable for
a period of ninety (90) days following the Executive’s termination (or such
longer period as may be set forth in the Incentive Compensation Plan, the 1998
Option Plan, other relevant plan or program, or Award Agreement, as applicable),
but not later than the expiration of the stated option term;     (iii)   with
respect to an Executive who experiences a Pre-Change in Control Qualifying
Termination, all stock options granted to the Executive by the Company which
have not otherwise vested shall vest immediately upon the termination of the
Executive’s employment, and such vested stock options, to the extent that the
shares of Common Stock underlying the stock options remain outstanding, shall
remain exercisable for a period of ninety (90) days following the Executive’s
termination (or such longer period as may be set forth in the Incentive
Compensation Plan, the 1998 Option Plan, other relevant plan or program, or
Award Agreement, as applicable), but not later than the expiration of the stated
option term. In the event that the shares of Common Stock underlying the stock
options do not remain outstanding, on the date such shares of Common Stock cease
to be outstanding, the Company shall pay to the Executive with respect to each
such stock option a lump sum cash payment equal to the excess of the per share
consideration received by holders of the Common Stock upon the Change in Control
over the exercise price of such stock option;

      For purposes hereunder, the term “stock option” should be read to include
all other similar equity instruments, including, but not limited to, stock
appreciation rights;     (g)   Outplacement Services: outplacement services by a
firm selected by the Executive from a list provided by the Company so long as
such services are commenced within twelve (12) months following termination, at
the expense of the Company in an amount up to 15% of the Executive’s Base Pay,
payable within thirty (30) days after receipt of an invoice from the
outplacement firm.     (h)   Notwithstanding anything herein to the contrary, in
no event shall amounts in respect of any restricted stock units,
performance-based equity awards or other stock rights that, as determined by the
Company, provides for the “deferral of compensation” (as such term is defined
under Section 409A of the Code), that were granted or became vested on or after
January 1, 2005, be distributed pursuant to Exhibit A prior to the occurrence of
the earlier of either (i) the

A-5



--------------------------------------------------------------------------------



 



      Executive’s termination (or such later date required under Section 15 of
the Plan), (ii) the Executive’s death or “disability” (as such term is defined
under Section 409A of the Code), (iii) a “change in the ownership or effective
control” of the Company or in the “ownership of a substantial portion of the
assets” of the Company (each as defined under Section 409A of the Code), or
(iv) the specified time or fixed schedule as may be elected by the Executive in
accordance with the applicable plan or arrangement and Section 409A of the Code.
This provision shall not apply to any stock options which are not considered
deferred compensation subject to Section 409A of the Code pursuant to Treasury
Regulation Section 1.409A-l(b)(5); and     (i)   Any cash payment under Section
1(d) or Section 1(e) of this Exhibit A shall be deemed to be in lieu of and in
substitution for any right the Executive may have to such vested restricted
stock units and/or performance-based equity awards, as applicable, under the
terms of any Award Agreement between the Company and the Executive, and the
Executive agrees to surrender all such vested restricted stock units and/or
performance-based equity awards, as applicable, being cashed out hereunder
immediately prior to receiving the cash payment described above. For purposes
hereunder, the term “restricted stock unit” and/or “performance-based equity
award” should be read to include all other similar equity instruments,
including, but not limited to, restricted stock;

2.   Release. Notwithstanding the foregoing, with respect to each Executive
whose employment is terminated during the Severance Period pursuant to Section
4(b) or Section 4(c) of the Plan (including a Pre-Change in Control Qualifying
Termination), as a condition to the payment of any Severance Compensation
pursuant to Section 5(a) of the Plan and Section 1 of this Exhibit A, within
thirty (30) days of the date of the Executive’s termination of employment, the
Executive will be required to deliver to the Company (a) two (2) fully executed
and non-revocable originals of the Release, substantially in the form set forth
in Exhibit C of the Plan, and (b) two (2) fully executed and non-revocable
originals of the Confidentiality and Non-Compete Agreement, substantially in the
form set forth in Exhibit B of the Plan. Failure by the Executive to deliver a
valid Release and a valid Confidentiality and Non-Compete Agreement, each within
thirty (30) days of the Executive’s termination of employment, shall relieve the
Company of its obligations under Section 1 of this Exhibit A.

A-6



--------------------------------------------------------------------------------



 



EXHIBIT B
COOPER TIRE & RUBBER COMPANY
CHANGE IN CONTROL SEVERANCE PAY PLAN
Confidentiality and Non-Compete Agreement
WHEREAS, the Executive’s employment has been terminated in accordance with
Section 4(b) or (c) of the Cooper Tire & Rubber Company Change in Control
Severance Pay Plan, (amended and restated as of August 4, 2010 ) (the “Plan”);
and
WHEREAS, the Executive is required to sign this Confidentiality and Non-Compete
Agreement (“Agreement”) in order to receive the Severance Compensation and the
other benefits described in the Plan.
NOW THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Executive agrees
as follows:

1.   Effective Date of Agreement. This Agreement is effective on the date set
forth below and will continue in effect as provided herein.   2.  
Confidentiality; Confidential Information. In consideration of the payments to
be made and the benefits to be received by the Executive pursuant to the Plan:

  (a)   The Executive acknowledges and agrees that in the performance of his
duties as an employee of the Cooper Tire & Rubber Company (the “Company”) or an
Affiliated Employer, he was brought into frequent contact with, had access to,
and became informed of confidential and proprietary information of the Company
and the Affiliated Employers and/or information which is a trade secret of the
Company and/or an Affiliated Employer (collectively, “Confidential
Information”), as more fully described in Subsection (b) of this Section. The
Executive acknowledges and agrees that the Confidential Information of the
Company and the Affiliated Employers gained by the Executive during his
association with the Company and the Affiliated Employers was developed by
and/or for the Company and the Affiliated Employers through substantial
expenditure of time, effort and money and constitutes valuable and unique
property of the Company and the Affiliated Employers.     (b)   The Executive
will keep in strict confidence, and will not, directly or indirectly, at any
time, disclose, furnish, disseminate, make available, use or suffer to be used
in any manner any Confidential Information of the Company or an Affiliated
Employer without limitation as to when or how the Executive may have acquired
such Confidential Information. The Executive specifically acknowledges that
Confidential Information includes any and all information, whether reduced to
writing (or in a form from which information can be obtained, translated, or
derived into reasonably usable form), or maintained in the mind or memory of the

B-1



--------------------------------------------------------------------------------



 



      Executive and whether compiled or created by the Company or an Affiliated
Employer, which derives independent economic value from not being readily known
to or ascertainable by proper means by others who can obtain economic value from
the disclosure or use of such information, that reasonable efforts have been put
forth by the Company and the Affiliated Employers to maintain the secrecy of
Confidential Information, that such Confidential Information is and will remain
the sole property of the Company and the Affiliated Employers, and that any
retention or use by the Executive of Confidential Information after the
termination of the Executive’s employment with and services for the Company and
the Affiliated Employers shall constitute a misappropriation of the Company’s
Confidential Information.     (c)   The Executive further agrees that he shall
return, within ten (10) days of the effective date of his termination as an
employee of the Company and the Affiliated Employers, in good condition, all
property of the Company and the Affiliated Employers then in his possession,
including, without limitation, whether in hard copy or in any other media
(i) property, documents and/or all other materials (including copies,
reproductions, summaries and/or analyses) which constitute, refer or relate to
Confidential Information of the Company or an Affiliated Employer, (ii) keys to
property of the Company or an Affiliated Employer, (iii) files and
(iv) blueprints or other drawings.     (d)   The Executive further acknowledges
and agrees that his obligation of confidentiality shall survive until and unless
such Confidential Information of the Company or an Affiliated Employer shall
have become, through no fault of the Executive, generally known to the public or
the Executive is required by law (after providing the Company with notice and
opportunity to contest such requirement) to make disclosure. The Executive’s
obligations under this Section are in addition to, and not in limitation or
preemption of, all other obligations of confidentiality which the Executive may
have to the Company and the Affiliated Employers under general legal or
equitable principles or statutes.

3.   Non-Compete. The Executive agrees that he will not, without prior Committee
Action, for the period equal to the Executive’s Multiple number of year or years
utilized in the determination of Severance Pay in Section 1(b) of Exhibit A of
the Plan (the “Non-Compete Period”), engage in Competitive Activity, as
hereafter defined.   4.   Non-solicitation. The Executive further agrees that he
will not, directly or indirectly, during the Non-Compete Period:

  (a)   induce or attempt to induce customers, business relations or accounts of
the Company or any of the Affiliated Employers to relinquish their contracts or
relationships with the Company or any of the Affiliated Employers; or     (b)  
solicit, entice, assist or induce other employees, agents or independent
contractors to leave the employ of the Company or any of the Affiliated
Employers or to terminate their engagements with the Company and/or any of the
Affiliated

B-2



--------------------------------------------------------------------------------



 



      Employers or assist any competitors of the Company or any of the
Affiliated Employers in securing the services of such employees, agents or
independent contractors.

5.   Definitions. For purposes of this Agreement, “Competitive Activity” means
the Executive’s participation, without the written consent of any one of the
Chairman, Chief Executive Officer, or Chief Operating Officer, if any, of the
Company, in the management of any business enterprise if such enterprise engages
in substantial and direct competition with the Company or any Affiliated
Employer and such enterprise’s sales of any product or service competitive with
any product or service of the Company or any Affiliated Employer amounted to 5%
of such enterprise’s net sales for its most recently completed fiscal year and
if the Company’s net sales of said product or service amounted to 5% of, as
applicable, the Company’s or Affiliated Employer’s net sales for its most
recently completed fiscal year. “Competitive Activity” will not include (i) the
mere ownership of 5% or more of securities in any such enterprise and the
exercise of rights appurtenant thereto or (ii) participation in the management
of any such enterprise other than in connection with the competitive operations
of such enterprise. Capitalized terms in this Agreement shall have the
definitions contained in the Plan.

          IN WITNESS WHEREOF, the Executive has executed and delivered this
Agreement on the date set forth below.

               
Dated:
           
 
           
 
          [               ]
 
          Executive

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
COOPER TIRE & RUBBER COMPANY
CHANGE IN CONTROL SEVERANCE PAY PLAN
Release
          WHEREAS, the Executive’s employment has been terminated in accordance
with Section 4(b) or (c) of the Cooper Tire & Rubber Company Change in Control
Severance Pay Plan, (amended and restated as of August 4, 2010) (the “Plan”);
and
          WHEREAS, the Executive is required to sign this Release in order to
receive the Severance Compensation (as such term is defined in the Plan) as
described in Exhibit A of the Plan and the other benefits described in the Plan.
          NOW THEREFORE, in consideration of the promises and agreements
contained herein and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, and intending to be legally bound, the
Executive agrees as follows:

1.   This Release is effective on the date set forth below and will continue in
effect as provided herein.   2.   In consideration of the payments to be made
and the benefits to be received by the Executive pursuant to the Plan, which the
Executive acknowledges are in addition to payments and benefits which the
Executive would be entitled to receive absent the Plan, the Executive, for
himself and his dependents, successors, assigns, heirs, executors and
administrators (and his and their legal representatives of every kind), hereby
releases, dismisses, remises and forever discharges Cooper Tire & Rubber Company
(“Cooper”), its predecessors, parents, subsidiaries, divisions, related or
affiliated companies, officers, directors, stockholders, members, employees,
heirs, successors, assigns, representatives, agents and counsel (the “Company”)
from any and all arbitrations, claims, including claims for attorney’s fees,
demands, damages, suits, proceedings, actions and/or causes of action of any
kind and every description, whether known or unknown, which Executive now has or
may have had for, upon, or by reason of any cause whatsoever (“claims”), against
the Company, including but not limited to:

  (a)   any and all claims arising out of or relating to Executive’s employment
by or service with the Company and his termination from the Company;     (b)  
any and all claims of discrimination, including but not limited to claims of
discrimination on the basis of sex, race, age, national origin, marital status,
religion or handicap, including, specifically, but without limiting the
generality of the foregoing, any claims under the Age Discrimination in
Employment Act, as amended, Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act, Ohio Revised Code Section 4101.17
and Ohio Revised Code Chapter 4112, including Sections 4112.02 and 4112.99
thereof, and any other applicable state statutes and regulations; and (c) any
and all claims of

C-1



--------------------------------------------------------------------------------



 



      wrongful or unjust discharge or breach of any contract or promise, express
or implied.

provided, however, that the foregoing shall not apply to claims to enforce
rights that Executive may have as of the date hereof or in the future under any
of Cooper’s health, welfare, retirement, pension or incentive plans, under any
indemnification agreement between the Executive and Cooper, under Cooper’s
indemnification by-laws, under the directors’ and officers’ liability coverage
maintained by Cooper, under the applicable provisions of the Delaware General
Corporation Law, or that Executive may have in the future under the Plan or
under this Release.

3.   Executive understands and acknowledges that the Company does not admit any
violation of law, liability or invasion of any of his rights and that any such
violation, liability or invasion is expressly denied. The consideration provided
for this Release is made for the purpose of settling and extinguishing all
claims and rights (and every other similar or dissimilar matter) that Executive
ever had or now may have against the Company to the extent provided in this
Release. Executive further agrees and acknowledges that no representations,
promises or inducements have been made by the Company other than as appear in
the Plan.   4.   Executive further agrees and acknowledges that:

  (a)   The release provided for herein releases claims to and including the
date of this Release;     (b)   Executive has been advised by the Company to
consult with legal counsel prior to executing this Release, has had an
opportunity to consult with and to be advised by legal counsel of his choice,
fully understands the terms of this Release, and enters into this Release
freely, voluntarily and intending to be bound;     (c)   Executive has been
given a period of twenty-one (21) days to review and consider the terms of this
Release, prior to its execution and that he may use as much of the twenty-one
(21) day period as he desires; and     (d)   Executive may, within seven
(7) days after execution, revoke this Release. Revocation shall be made by
delivering a written notice of revocation to the General Counsel at Cooper. For
such revocation to be effective, written notice must be actually received by the
General Counsel at Cooper no later than the close of business on the 7th day
after Executive executes this Release. If Executive does exercise his right to
revoke this Release, all of the terms and conditions of the Release shall be of
no force and effect and Cooper shall not have any obligation to make payments or
provide benefits to Executive as set forth in Section 5 of the Plan.

5.   Executive agrees that he will never file a lawsuit or other complaint
asserting any claim that is released in this Release.   6.   Executive waives
and releases any claim that he has or may have to reemployment after
____________.

C-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has executed and delivered this Release
on the date set forth below.

             
Dated:
           
 
 
 
 
 
[           ]
Executive    

C-3